         Case 5:17-cv-01081-DEP Document 70 Filed 04/29/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF NEW YORK


T.H., by his parent and natural guardian TIESHA
SHEPHERD,

                                            Plaintiff,
vs.
                                                                 Civil Action No.: 5:17-CV-1081
CITY OF SYRACUSE; SERGEANT DENNIS REGIN, in                                (GTS/DEP)
his individual and official capacities; AND OFFICER
ANTHONY FIORINI, in his individual and official
capacities,

                                         Defendants.

                  STIPULATED NOTICE OF VOLUNTARY DISMISSAL

It is hereby stipulated and agreed by undersigned counsel that this entire action shall be and is
voluntarily dismissed with prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of
Civil Procedure. The Parties agree to bear their own fees and costs.

DATED: April 24, 2020                                       s/Molly K. Biklen
                                            By:
                                                            Molly K. Biklen, Esq.
                                                            (Bar Roll #515729)
                                                            New York Civil Liberties Union
                                                            Foundation
                                                            125 Broad St., 19th Floor
                                                            New York, New York 10004
                                                            Attorneys for Plaintiff

DATED: April 25        , 2020

                                                            s/John G. Powers
                                            By:
                                                            John G. Powers, Esq.
                                                            (Bar Roll #508934)
                                                            Hancock Estabrook LLP
                                                            1500 AXA Tower I
                                                            100 Madison Street
 Dated: April 29, 2020                                      Syracuse, New York 13202
                                                            Attorneys for Defendants
